Case 1:20-cv-00406-JJM-LDA Document 1 Filed 09/14/20 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

______________________________
                                  )
LINDA FRANCIS,                    )
          Plaintiff               )
                                  )
v.                                )           Civil Action No.:
                                  )
FAMILY DOLLAR STORES of           )
RHODE ISLAND, LLC                 )
#08425, Alias & Doe 1 thru Doe 4, )
Inclusive,                        )
              Defendants          )
______________________________)

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, defendant Family Dollar Stores of Rhode

Island, LLC (“Family Dollar”) hereby gives notice of the removal of this action that is currently

pending in the Superior Court of Rhode Island in Providence County, captioned Linda Francis v.

Family Dollar Stores of Rhode Island, LLC et al, P.C.-2020-05586, to the United States District

Court for the District of Rhode Island. As grounds for removal, Family Dollar states as follows:

   1. Family Dollar removes this case on the basis of diversity jurisdiction, on the grounds that

       there is complete diversity of citizenship among the parties to this litigation and the

       amount in controversy exceeds $75,000 exclusive of interests and costs. See 28 U.S.C. §

       1332(a)(1) (“[t]he district courts shall have original jurisdiction of all civil actions where

       the matter in controversy exceeds the sum or value of $75,000, exclusive of interests and

       costs, and is between citizens of different states.”).




                                                  1
Case 1:20-cv-00406-JJM-LDA Document 1 Filed 09/14/20 Page 2 of 5 PageID #: 2




                                        BACKGROUND

  2. On or about August 5, 2020 Plaintiff Linda Francis (“Plaintiff”) filed a complaint in the

     Rhode Island Superior Court for Providence County naming Family Dollar as defendant.

     See Exhibit A.

  3. Plaintiff alleges in her Complaint that she was injured on Family Dollar’s premises, and

     that she suffered “severe and permanent personal injuries.” (the “Incident”) Exhibit A, ¶

     8.

  4. Plaintiff further alleges that as a result of this Incident, she “suffered and will suffer great

     pain and agony for a longer period of time; she was and will be unable to perform her

     usual work and affairs for a long period of time; she was and will be obliged to receive

     medicines and medical attendance for a long period of time in an endeavor to cure or

     relieve her injuries and . . . was otherwise greatly injured and damaged.” Ibid. at ¶ 15.

                                TIMELINESS OF REMOVAL

  5. Family Dollar was served with Plaintiff’s Complaint on or about August 25, 2020.

  6. This Notice of Removal is timely because it is filed within 30 days from the date that

     each defendant received service of the Complaint. See 28 U.S.C. §§ 1441(e), 1446(b)(3);

     see also Murphy Bros, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 348 (removal

     period triggered by service); Universal Truck & Equip. Co., Inc. v. Southworth-Milton,

     Inc., 765 F.3d 103, 107 (1st Cir. 2014).

                               DIVERSITY OF CITIZENSHIP

  7. Complete diversity of citizenship exists in this matter because Family Dollar is a citizen

     of different states than Plaintiff. See 28 U.S.C. § 1332(a).




                                                 2
Case 1:20-cv-00406-JJM-LDA Document 1 Filed 09/14/20 Page 3 of 5 PageID #: 3




  8. Plaintiff alleges that she is an individual residing in the State of Rhode Island. Plaintiff is

     therefore a citizen of Rhode Island for diversity purposes.

  9. Family Dollar Stores of Rhode Island, LLC is a limited liability company formed under

     the laws of the Commonwealth of Virginia. Family Dollar Stores of Rhode Island, LLC’s

     sole member is Family Dollar, Inc. Family Dollar, Inc. is a corporation formed under the

     laws of North Carolina with a principal place of business of 500 Volvo Parkway,

     Chesapeake, VA 23320. Therefore, Family Dollar Stores of Rhode Island, LLC is not

     considered a citizen of the state of Rhode Island for diversity purposes.

  10. There is complete diversity between Plaintiff and Family Dollar in this action because

     Plaintiff is a citizen of the State of Rhode Island and Family Dollar is not a citizen of

     Rhode Island. See 28 U.S.C. § 1332(a)(1).

                               AMOUNT IN CONTROVERSY

  11. Based on Plaintiff’s allegations and other papers, the amount in controversy in this case

     exceeds the jurisdictional minimum of $75,000 required for diversity jurisdiction,

     pursuant to 28 U.S.C. § 1332.

  12. Because her Complaint does not include a specific damages amount, Family Dollar may

     “remove within thirty days of receiving a subsequent paper from which it may be first

     ascertained that the . . . action is or has become removable.” Mannix v. CBS Corporation,

     C.A. No. 18-558-WES, 2019 WL 145547, at * 2 (D.R.I. Jan. 9, 2019).

  13. Family Dollar received a settlement demand of $500,000 from Plaintiff to settle this

     matter.




                                                 3
Case 1:20-cv-00406-JJM-LDA Document 1 Filed 09/14/20 Page 4 of 5 PageID #: 4




  14. An initial settlement demand can be considered as an “other paper” if it is the first

     document that informs the defendant that the case is removable. See Toro v. CSX

     Intermodal Terminals, Inc., 199 F. Supp.3d 320, 323 (D. Mass. Aug. 9, 2016);

  15. Plaintiff’s statements that she sustained severe and permanent injuries; that she is unable

     to perform her usual work and affairs; and that she is to receive medicines and medical

     attendance for a long period of time are sufficient to establish a reasonable probability

     that the amount in controversy exceeds $75,000 based on Plaintiff’s settlement demand.

     See Lucas v. Ultima Framingham LLC, 973 F.Supp.2d 98, 102 (D. Mass. Sept. 27, 2013)

     (the calculation of the amount in controversy for diversity purposes “includes monies not

     yet due the plaintiff at that point – so long as the ‘judgment’ will clearly and finally

     create an obligation to pay, over a number of years, a sum in excess of the jurisdictional

     amount”).

     ALL PROCEDURAL PREREQUISITES TO REMOVAL HAVE BEEN MET

  16. Pursuant to 28 U.S.C. §§ 1441(a) and 1446 (a), Family Dollar is filing this Notice of

     Removal in the Federal District Court for the district within which the state court

     Complaint was filed.

  17. Pursuant to 28 U.S.C. § 1391, venue is proper in the United States District Court for the

     District of Rhode Island, as the Complaint in this action was filed in the Superior Court

     for the State of Rhode Island, Providence County.

  18. Family Dollar will give written notice of the filing of this Notice of Removal to all other

     parties and will file a copy of this Notice of Removal with the Clerk of the Rhode Island

     Superior Court for Plymouth County, as required by 28 U.S.C. § 1446(d).




                                                4
Case 1:20-cv-00406-JJM-LDA Document 1 Filed 09/14/20 Page 5 of 5 PageID #: 5




   19. In removing this action, Family Dollar does not intend to waive any rights or defenses to

       which it is otherwise entitled under the Federal Rules of Civil Procedure.

   20. Based upon the record submitted with this Notice, this Court has jurisdiction over

       Plaintiff’s claims and the Complaint is properly removed to this Court.

WHEREFORE, Family Dollar Stores of Rhode Island, LLC respectfully requests that this action

proceed in the United States District Court for the District of Rhode Island, as an action properly

removed from state court.


                                              Respectfully submitted,
                                              Family Dollar Stores of Rhode Island, LLC
                                              By their attorneys,

                                              __/s/ Mario D. Nimock_________________
                                              Andrew R. Ferguson (8403)
                                              Mario D. Nimock, BBO (9610)
                                              Coughlin Betke LLP
                                              175 Federal Street
                                              Boston, MA 02110
                                              (617) 988-8050
                                              cbetke@coughlinbetke.com
                                              aferguson@coughlinbetke.com
                                              mnimock@coughlinbetke.com


                                CERTIFICATE OF SERVICE

      I, Mario D. Nimock, hereby certify that on this 14th day of September, I filed the within
document on the ECF system and served a copy of the within document upon all parties by E-
Mail:

Wayne G. Resimini, Esq.
Resmini Law LLC
1022 Reservoir Ave
Cranston, RI 02910



                                              ___/s/ Mario D. Nimock
                                              Mario D. Nimock, Esq.



                                                 5
